ORDER
PER CURIAM:
Appellant Ralph Firebaugh sued Respondents Reece & Nichols, Aubrey Ziller, and Donald and Carolyn Wilkerson for alleged misrepresentations made in connection with the sale of real property to Firebaugh in Spring 2008. The trial court granted summary judgment to all Respondents. Firebaugh appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).